Citation Nr: 0323014	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  00-08 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for frostbite residuals of the left foot and ankle.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for frostbite residuals of the right foot and ankle.  

3.  Entitlement to service connection for obesity as 
secondary to a service connected disability.  

4.  Entitlement to service connection for degenerative joint 
disease or generalized arthritis, to include rheumatoid 
arthritis.  

5.  Entitlement to service connection for right radicular 
pain from lumbar spine disease (claimed as right leg 
paralysis).  

6.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service connected 
disorders.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active service from December 1970 to January 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  Service connection for frostbite 
residuals of bilateral feet and ankles was granted and 
assigned a 10 percent evaluation.  The RO denied the 
veteran's claims of entitlement to service connection for 
obesity as secondary to the service connected disability of 
frostbite residuals of the feet and ankles and avulsion 
fracture, right malleolus and hemorrhoids, entitlement to 
service connection for degenerative joint disease or 
generalized arthritis, to include rheumatoid arthritis, right 
radicular pain from lumbar spine disease (claimed as right 
leg paralysis) and for entitlement to individual 
unemployability.  




FINDINGS OF FACT

1.  The veteran's service-connected frostbite residuals of 
the left foot and ankle and right foot and ankle are 
manifested by pain in his left and right foot, numbness and 
hypersensivity syndrome with weather changes as well as with 
contact of the left foot; it is not shown to be productive of 
tissue loss, nail abnormalities, color changes, locally, 
impaired sensation, hyperhidrosis, or X-ray abnormalities of 
osteoporosis, subarticular punched out lesions, or 
osteoarthritis.  

2.  The veteran has not been shown by competent medical 
evidence to suffer from obesity, which can be related to his 
period of service or solely as secondary to the service 
connected disability of frostbite residuals of the feet and 
ankles, avulsion fracture, right malleolus or hemorrhoids.  

3.  The veteran has not been shown by competent medical 
evidence to suffer from degenerative joint disease or 
generalized arthritis, to include rheumatoid arthritis, which 
can be related to his period of service.  

4.  The veteran has not been shown by competent medical 
evidence to suffer from right radicular pain from lumbar 
spine disease (claimed as right leg paralysis), which can be 
related to his period of service.  

5.  Service connection has been established for frostbite 
residuals of the right foot and ankle, rated as 10 percent 
disabling, frostbite residuals of the left foot and ankle, 
rated as 10 percent disabling, hemorrhoids with rectal 
bleeding, rated as 0 percent disabling and right lateral 
malleolus avulsion fracture, rated as 0 percent disabling.  

6.  The veteran has not worked since 1992; he has work 
experience as a general manager at a resort, a truck driver 
moving household electronics and furniture and as an 
unskilled laborer doing digging and lawn work.  

7.  The veteran's service connected disabilities do not 
render him unable to obtain and retain substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for frostbite residuals of the left foot and ankle 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.71a, 4.104, Diagnostic Code 7122 (2002).  

2.  The criteria for an initial evaluation in excess of 10 
percent for frostbite residuals of the right foot and ankle 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.71a, 4.104, Diagnostic Code 7122 (2002).  

3.  Obesity was not incurred in or aggravated by service or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5100, 5102, 5103, 5103A, (b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2002).  

4.  Degenerative joint disease or generalized arthritis, to 
include rheumatoid arthritis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 
5103, 5103A, (b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2002).  

5.  Right radicular pain from lumbar spine disease (claimed 
as right leg paralysis) was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, (b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2002).  

6.  The criteria for the award of total rating for 
compensation purposes based on individual unemployability 
(TDIU) are not met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The September 2002 RO letter as well as the September 2002 
Supplemental Statement of the Case informed the veteran of 
the evidence needed to substantiate the claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C.A §§ 5102, 5103A 
(West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the denial 
of the claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  The veteran was afforded a VA 
examination in December 1998.  See 38 U.S.C.A § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

I.  Initial Evaluations for Frostbite Residuals of the Left 
Foot and Ankle and the Right Foot and Ankle  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2002).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco, 7 Vet. App. at 58.  

The United States Court of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

Service connection for frostbite residuals of bilateral feet 
and ankles was granted and assigned a 10 percent evaluation 
in an April 1999 rating decision.  In the September 2002 
Supplemental Statement of the Case the RO granted a 10 
percent evaluation each for the left and right foot and 
ankle.  

The veteran's frostbite residuals have been evaluated under 
38 C.F.R. § 4.104, Diagnostic Code 7122.  Under Diagnostic 
Code 7122, a 20 percent rating is warranted for: Cold injury 
residuals:  With the following in affected parts: arthralgia 
or other pain, numbness, or cold sensitivity plus tissue 
loss, nail abnormalities, color changes, locally, impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  A 10 percent rating is warranted where 
there is: Arthralgia or other pain, numbness, or cold 
sensitivity.  

Note (1): Separately evaluate amputations of fingers or toes, 
and complications such as squamous cell carcinoma at the site 
of a cold injury scar or peripheral neuropathy, under other 
diagnostic codes.  Separately evaluate other disabilities 
that have been diagnosed as the residual effects of cold 
injury, such as Raynaud's phenomenon, muscle atrophy, etc., 
unless they are used to support an evaluation under 
diagnostic code 7122.  

Note (2): Evaluate each affected part (e.g., hand, foot, ear, 
nose) separately and combine the ratings in accordance with 
§§ 4.25 and 4.26.  

At the December 1998 VA examination the veteran had mild 
edema and moderately impaired pulses.  The veteran reported 
tremendous sensitivity to weather changes, as well as 
weightbearing, difficulty sleeping at night, with his ankles 
and feet.  On objective examination the veteran had mild 
peripheral edema and pulses were moderately impaired.  There 
was no evidence of infection.  X-rays of the feet and ankles 
were normal.  

In March 1999 the VA examiner indicated that the veteran had 
pain in his feet, numbness and hypersensivity syndrome with 
weather changes as well as with contact of the feet.  The 
examiner stated that this was the result of frostbite injury, 
which was bothersome to the veteran but not debilitating.  


VA outpatient treatment records, dated October 1999 to 
September 2002, show that the veteran was seen for foot 
problems related to his diabetes not to any cold injury 
residuals.  In April 2000 the veteran denied any history of 
foot ulcers but had had episodes of cracking.  On examination 
sensation of feet to 10-gram nylon filament was absent.  
Edema of the lower extremities was 1+ bilaterally.  The 
veteran's feet were pronated.  The skin of the feet was 
intact but there were callous over both heels.  Subcutaneous 
tissue palpation of the feet was intact.  Toenails were 
excellent care.  Pedal pulses were nonpalpable.  The diabetic 
foot risk classification category was loss of sensation in 
the foot but not deformity.  In April 2001 the 
gastroenterologist noted trace edema bilaterally.  The 
veteran was seen for follow-up in the pain clinic in November 
2001 and January 2002.  Objective examination revealed no new 
findings in the feet.  There were no acute trophic changes.  
There was trace edema and venous stasis changes were noted in 
February 2002.  There was trace edema but pulses were good in 
August 2002.  However, the last toenail was dark but the 
others did not have fungus.  

The Board finds that a rating in excess of 10 percent for 
frostbite residuals of the left foot and ankle or right foot 
and ankle is not warranted.  The Board initially notes that 
the veteran has been diagnosed with several conditions, which 
are contributing to his foot symptoms, specifically, 
diabetes, vascular disease and peripheral neuropathy.  
Service connection is not currently in effect for any of 
these conditions.  In fact, the VA examiner has specifically 
identified which symptoms were related to the service 
connected frostbite residuals.  They are pain in his feet, 
numbness and hypersensivity syndrome with weather changes as 
well as with contact of the feet.  The symptoms detailed 
above in the VA outpatient treatment records were not 
specifically identified by the VA examiner as related to the 
service connected frostbite residuals.  

The veteran's frostbite is manifested pain in his feet, 
numbness, hypersensivity syndrome with weather changes as 
well as with contact of the feet and mild edema and 
moderately impaired pulses.  However, the above evidence does 
not show that he has tissue loss, nail abnormalities, color 
changes, locally, impaired sensation, hyperhidrosis, or X-ray 
abnormalities, to include osteoporosis, subarticular punched 
out lesions, or osteoarthritis.  Despite the veteran's 
subjective complaints, the Board finds that overall; his 
symptoms are not shown to be sufficiently severe to warrant a 
higher rating.  Therefore a rating in excess of 10 percent 
for frostbite residuals of the left foot and ankle or right 
foot and ankle is not warranted under Diagnostic Code 7122.

A rating in excess of 10 percent is not warranted under any 
other potentially applicable diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Specifically, the 
evidence shows that overall; the veteran's neurological and 
orthopedic examinations have been normal.  On objective 
examination in December 1998 bilateral ankle dorsiflexion was 
20 degrees.  Bilateral ankle plantar flexion was 30 degrees.  
On examination in April 2000 the range of motion of the 
ankles was within normal limits.  In addition, the evidence, 
to include findings pertaining to muscle strength and ranges 
of motion, does not show that the veteran has a marked 
limitation of motion of either ankle, or a moderately severe 
right or left foot injury so as to warrant a rating in excess 
of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5271 
or Diagnostic Code 5284; see also 38 C.F.R. §§ 4.40 and 4.45; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's frostbite 
residuals of the left foot and ankle and right foot and 
ankle, warrants no higher than a 10 percent rating.  The oral 
and written testimony of the veteran as to an increased level 
of severity of the disability at issue is unsupported.  It 
follows that there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination on this issue.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Service Connection  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

A.  Obesity as Secondary to A Service Connected Disability

The veteran's weight was 182 at his December 1970 Report of 
Medical Examination at Army enlistment.  His weight was 159 
at his October 1972 Report of Medical Examination at 
separation.  The service medical records are negative for 
treatment, complaints, or diagnosis of obesity or a weight 
problem.  The first evidence of obesity or a weight problem 
is dated in July 1990.  This report comes approximately 17 
years after separation from service.  This lengthy period 
without treatment weighs heavily against the claim on a 
direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The Board therefore finds that obesity is not shown 
during service.  See 38 C.F.R. § 3.303.  There is no 
competent evidence of a nexus between obesity and the 
veteran's service.  Thus, direct service connection for 
obesity is not warranted, as there is no evidence of 
incurrence of a disease or injury in service.  See 38 
U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002); Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Secondary service-connection may be granted for a current 
disability that competent evidence shows is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2002).  

Post service VA and private medical records show that obesity 
or a weight problem was noted between July 1990 and September 
2002.  

At the December 1998 VA examination the diagnoses included 
obesity secondary to lack of exercise, as related to multiple 
joint pains and previous history of frostbite involving the 
ankles and feet.  The VA examiner opined that the veteran's 
obesity had definitely been the result of multiple factors, 
one of them being inability to exercise or move, and the 
veteran's restriction to being wheelchair bound secondary to 
multiple problems described as rheumatoid arthritis with 
degenerative arthritis involving multiple joints including 
shoulders, elbows, writs, hands, fingers, lumbar spine and 
neck, hypertension, numbness and tingling of the right lower 
extremity secondary to radicular pain from lumbar spine 
disease, right shoulder tendonitis and status post fracture 
of the right lateral malleolus, avulsion fracture.  

The December 1998 VA examiner indicated that the veteran's 
obesity was related to several different causes.  
Furthermore, the veteran is shown to have multiple joint 
pains, rheumatoid arthritis with degenerative arthritis 
involving multiple joints including shoulders, elbows, wrist, 
hands, fingers, lumbar spine and neck, hypertension, numbness 
and tingling of the right lower extremity secondary to 
radicular pain from lumbar spine disease, right shoulder 
tendonitis and status post fracture of the right lateral 
malleolus, avulsion fracture.  So even in the VA physician's 
own mind, there were uncertainties concerning the specific 
cause of the veteran's obesity.  The Court has held that 
when, as here, a physician is unable to provide a more 
definitive causal connection than this; the opinion is not 
supportive of the claim.  See Perman v. Brown, 5 Vet. App. 
237, 241 (1993).  And this is true even though the opinion 
does not have to be absolutely definitive, one way or the 
other, in the ultimate conclusion.  See Lee v. Brown, 10 Vet. 
App. 336, 338 (1997).  Hence, service connection is not 
warranted for obesity on a secondary basis as proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310 (2002).  

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim of service-connection for 
obesity on a direct basis or presumptively under the 
provisions of 38 C.F.R. §§ 3.307, 3.309 (2002).  Thus, 
inasmuch as there is medical evidence of record to the effect 
that obesity was not causally linked to service or solely to 
the service connected frostbite residuals of the feet and 
ankles and avulsion fracture, right malleolus or hemorrhoids, 
service-connection for obesity is not warranted.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993); Hickson v. West, 12 
Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999); Rose v. West, 11 Vet. App. 169, 171 (1998); see 
also 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  

B.  Degenerative Joint Disease Or Generalized Arthritis To 
Include Rheumatoid Arthritis  

The evidence does not support a finding of entitlement to 
service connection for degenerative joint disease or 
generalized arthritis, to include rheumatoid arthritis.  
Service medical records show that the veteran was seen for 
complaints of hip pain, left ankle pain, right hand injury, 
trauma to the right forefinger, injury to the index finger of 
the left hand and possible degenerative joint disease of the 
right ankle and foot.  However, the January 1970 hip x-ray 
was negative and the March 28th x-ray of the right hand was 
negative.  The December 1970 x-ray of his right ankle 
revealed a minute bone fragment at the inferior aspect of the 
lateral malleolus, which most likely represented a minute 
avulsion fracture.  No other abnormalities were noted.  The 
November 1971 medical record indicated that the x-ray of the 
right heel and ankle was within normal limits.  No defects or 
diagnosis were indicated on the veteran's October 1972 Report 
of Medical Examination at separation.  No physician, neither 
VA nor private, has indicated that the veteran's degenerative 
joint disease or generalized arthritis to include rheumatoid 
arthritis was incurred in service.  Thus, direct service 
connection for degenerative joint disease or generalized 
arthritis to include rheumatoid arthritis is not warranted.  

Degenerative joint disease, generalized arthritis or 
rheumatoid arthritis was not verified over a long period 
following the veteran's release from active service.  The 
veteran's active duty ended in January 1973 and the first 
medical evidence of degenerative joint disease, generalized 
arthritis or rheumatoid arthritis was in September 1995 (the 
x-ray revealed minimal narrowing of the medial compartment of 
the knee), over 21 years after the veteran's termination of 
service.  The evidence does not show that degenerative joint 
disease, generalized arthritis or rheumatoid arthritis was 
manifested in service or to a compensable degree within one 
year after the veteran's termination of service.  Therefore, 
it is found that the preponderance of the evidence is against 
the veteran's claim of service connection for degenerative 
joint disease or generalized arthritis to include rheumatoid 
arthritis on a direct basis or presumptively under the 
provisions of 38 C.F.R. §§ 3.307, 3.309 (2002).  

In reaching this decision the Board considered the benefit- 
of-the-doubt rule, but since the preponderance of the 
evidence is against the veteran's claim, this doctrine does 
not apply.  38 U.S.C. § 5107(b).  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

C.  Right Radicular Pain From Lumbar Spine Disease (claimed 
as right leg paralysis)   

The evidence does not support a finding of entitlement to 
service connection for right radicular pain from lumbar spine 
disease (claimed as right leg paralysis).  Service medical 
records show that the veteran was seen for complaints of a 
twisted right ankle, possible Achilles tendon strain, right 
ankle sprain and right foot pain.  The service medical 
records are negative for treatment, complaints, or diagnosis 
of right radicular pain, lumbar spine disease or right leg 
paralysis.  The Board therefore finds that right radicular 
pain from lumbar spine disease (claimed as right leg 
paralysis) was not shown during service.  See 38 C.F.R. § 
3.303.  There is no competent evidence of a nexus between 
right radicular pain from lumbar spine disease (claimed as 
right leg paralysis) and the veteran's service.  Thus, direct 
service connection for right radicular pain from lumbar spine 
disease (claimed as right leg paralysis) is not warranted, as 
there is no evidence of incurrence of a disease or injury in 
service.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002); Cohen, 10 Vet. App. 128, 137 
(1997); Caluza, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table); Layno, 6 Vet. App. 465 
(1994); Espiritu, 2 Vet. App. 492 (1992).  

Right radicular pain or lumbar spine disease was not verified 
over a long period following the veteran's release from 
active service.  The veteran's active duty ended in January 
1973 and the first medical evidence of right radicular pain 
or lumbar spine disease was in November 1991 (private medical 
records show that the veteran was seen for complaints of 
right leg (calf) pain), over 17 years after the veteran's 
termination of service.  A physician did not note lumbar 
spine disease until February 1994 when the VA outpatient 
treatment record assessment was degenerative joint disease of 
the lumbar spine.  This was over 20 years after the veteran's 
termination of service.  The evidence does not show that 
right radicular pain or lumbar spine disease was manifested 
in service or to a compensable degree within one year after 
the veteran's termination of service.  Therefore, it is found 
that the preponderance of the evidence is against the 
veteran's claim of service connection for right radicular 
pain from lumbar spine disease (claimed as right leg 
paralysis) on a direct basis or presumptively under the 
provisions of 38 C.F.R. §§ 3.307, 3.309 (2002).  

In reaching this decision the Board considered the benefit- 
of-the-doubt rule, but since the preponderance of the 
evidence is against the veteran's claim, this doctrine does 
not apply.  38 U.S.C. § 5107(b).  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

III.  Individual Unemployability  

The veteran contends, essentially, that his service-connected 
disabilities render him unemployable; that is, that he is 
unable to obtain and maintain a substantially gainful 
occupation as a result of his service connected disabilities.  

Total disability ratings are authorized for any disability, 
or combination of disabilities, for which the Rating Schedule 
prescribes a 100 percent disability evaluation, or, with less 
disability, if certain criteria are met.  Where the schedular 
rating is less than total, a total disability rating for 
compensation purposes may be assigned when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of his disability(ies)- provided that, 
if there is only one such disability, it shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16.  In exceptional circumstances, however, where the 
veteran does not meet the aforementioned percentage 
requirements, a total rating may be assigned nonetheless-on 
an extra-schedular basis-upon a showing that he is unable to 
obtain or retain substantially gainful employment.  38 C.F.R. 
§§ 3.321(b)(1), 4.16(b).  

Other factors to be considered in determining whether a 
veteran is unemployable are his level of education, his 
employment history, and his vocational attainment.  See Hyder 
v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. 
Derwinski, 1 Vet. App. 326, 331-332 (1991).  However, his 
advancing age, any impairment caused by conditions that are 
not service connected, and his prior unemployability status 
must be disregarded when determining whether he currently is 
unemployable.  38 C.F.R. § 4.16(a); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), where the court noted 
additionally that "[t]he sole fact that a claimant is 
unemployed is not enough" to warrant a TDIU.  Id.  

The veteran does not satisfy the scheduler requirements of 38 
C.F.R. § 4.16(a); his service connected disabilities, which 
are frostbite of the right foot and ankle, rated as 10 
percent disabling, frostbite of the left foot and ankle, 
rated as 10 percent disabling, hemorrhoids with rectal 
bleeding, rated as 0 percent disabling, right lateral 
malleolus avulsion fracture, rated as 0 percent disabling.  
He has a combined rating of 20 percent, which does not meet 
the threshold minimum percentage rating requirements for a 
TDIU under the provisions of 38 C.F.R. § 4.16(a).

In his application for a TDIU (VA Form 21-8940), received in 
September 1998, the veteran indicated that he had not worked 
a full-time job since 1992.  When completing the other 
portions of his TDIU application, he indicated that he 
completed three years of high school but had no additional 
education or training.

The October 1993 Social Security Administration (SSA) 
Disability Determination and Transmittal showed that the 
veteran's disability began in May 1993.  The primary 
diagnosis was organic mental disorders and the secondary 
diagnosis was affective disorders.  The Board notes that the 
veteran is not service connected for either of these 
disorders.  The veteran reported to SSA that he became unable 
to work on September 8, 1992 because of a stroke causing 
muscle weakness, dizziness, pain in his legs, hips and chest 
and memory problems.  The veteran indicated that he worked as 
a general manager at a resort, a truck driver moving 
household electronics and furniture and as an unskilled 
laborer doing digging and lawn work.  

The Board finds that the award of TDIU benefits is not 
appropriate in this case.  While the veteran's service 
connected disabilities may preclude him from some areas of 
employment it is not shown that his service connected 
disabilities, in and of themselves, are of such severity as 
to preclude him from obtaining and maintaining substantially 
gainful employment.  

At the December 1998 VA examination the examiner opined that 
based on the veteran's obesity, hypertension and arthritis 
that the veteran has, he was unable to work.  The VA examiner 
indicated that the veteran had severe pain and inability to 
move most of the day every day.  Once again the Board notes 
that the veteran is not service connected for the obesity, 
hypertension and arthritis, which the VA examiner opined, 
renders the veteran unemployable.  In March 1999 the same VA 
examiner wrote that the symptoms associated with the 
veteran's frostbite residuals, which are service connected, 
are bothersome to the veteran but not debilitating.  Hence, 
the VA examiner has opined that the veteran's service 
connected disability is not debilitating.  

SSA as well as the VA examiner agrees that the veteran is 
unable to work.  SSA has determined that the veteran's 
psychiatric disorders render him unable to work.  The VA 
examiner opined that the veteran's non-service-connected 
disabilities, obesity, hypertension and arthritis, render him 
unable to work.  Neither SSA nor the VA examiner has 
indicated that the veteran's service connected disabilities, 
frostbite of the right foot and ankle, frostbite of the left 
foot and ankle, hemorrhoids with rectal bleeding or right 
lateral malleolus avulsion fracture render him unemployable.  
Since the preponderance of the evidence is against his claim 
the benefit-of-the-doubt rule does not apply.  See 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

An initial rating in excess of 10 percent for frostbite 
residuals of the left foot and ankle is denied.

An initial rating in excess of 10 percent for frostbite 
residuals of the right foot and ankle is denied.


Service connection for obesity is denied.  

Service connection for degenerative joint disease or 
generalized arthritis to include rheumatoid arthritis is 
denied.  

Service connection for right radicular pain from lumbar spine 
disease (claimed as right leg paralysis) is denied.  

Entitlement to TDIU benefits is denied.  




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

